Citation Nr: 0304816	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  97-02 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite, to include a right great toe amputation.

2.  Entitlement to service connection for Buerger's disease, 
with right great toe amputation.



REPRESENTATION

Appellant represented by:	Christopher Glaser, Counsel


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1954 to March 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1996 rating decision issued by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The veteran perfected his appeal 
of the continued denial of his service connection claim, and 
the Board rendered a decision in February 2000, finding that 
the veteran's claim was not well grounded.  In March 2001, 
the United States Court of Appeals for Veterans Claims 
(Court) ordered the February 2000 Board decision be vacated 
as the Veterans Claims Assistance Act of 2000 had been 
enacted and had abolished the well-grounded-claim 
requirement.  Judgment was entered in April 2001.

Subsequently, the Board rendered a decision in December 2001, 
which denied the veteran's service connection claim based on 
the merits.  The veteran again appealed the denial of his 
claim to the Court and, in October 2002, the veteran and the 
Secretary of Veterans Affairs submitted a Joint Motion for 
Remand and to Stay Further Proceedings (joint motion).  The 
Court granted this joint motion later that same month and the 
December 2001 Board decision is therefore vacated.  This 
matter is once again before the Board for appellate review. 


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA must also make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2002).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the duty 
to notify, the duty to assist, and the duty to obtain a 
medical opinion provisions contained in the new law.  See 
38 C.F.R. § 3.159 (2002).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
ultimate responsibility to ensure that all appropriate 
development is undertaken in this case.  

First, the veteran has not been notified of which portion of 
the information and evidence necessary to substantiate his 
claim for which he is responsible to provide and which 
evidence it is VA's duty to assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Second, the 
veteran has provided a list of private medical providers from 
whom he as received treatment for Buerger's disease and right 
great toe amputation.  Not all of these records have been 
obtained.  Specifically, records from the Millberg Clinic for 
treatment of Buerger's disease from August 1963 to June 1972, 
the Cleveland Pain Clinic for treatment of Buerger's disease 
in October 1963, and the Rock Creek Health Center for 
treatment of Buerger's disease from January to February 1971 
have not been requested.  The veteran also identified 
treatment from the Rosenweig Clinic for Buerger's disease 
from April 1997 to July 1997.  The veteran indicated that the 
private physician from whom he received this treatment has 
since retired but that the veteran had his medical records 
transferred to the North Mississippi Health Services.  These 
records have also not been requested.  Additionally, the 
veteran has indicated that he received treatment from the VA 
Medical Center (VAMC) located in Jackson, Mississippi, in 
October 1998 and at the VAMC in Memphis, Tennessee, from 1997 
to the present.  These records are not of record.

Finally, the evidence of record clearly indicates that the 
veteran has a current disability.  Further, the record 
reflects the he has provided lay evidence by way of testimony 
of in-service exposure to cold, a lay statement from a fellow 
serviceman, and evidence of weather condition in December 
1954 in California.  Also, the record includes a July 1997 
statement from a private physician that indicates that the 
veteran's history of frostbite injury was compatible with his 
subsequent medical problems.  Accordingly, a VA examination 
for a medical nexus opinion is warranted in the instant case.  
See 38 C.F.R. § 3.159(c)(4) (2002).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  The veteran has identified medical 
care providers and provided the necessary 
releases.  The RO should obtain any and 
all records from the Millberg Clinic for 
treatment of Buerger's disease from 
August 1963 to June 1972, the Cleveland 
Pain Clinic for treatment of Buerger's 
disease in October 1963, and the Rock 
Creek Health Center for treatment of 
Buerger's disease from January to 
February 1971.  

The veteran also received treatment from 
the Rosenweig Clinic for Buerger's 
disease from April 1997 to July 1997.  
The veteran indicated that the private 
physician from whom he received this 
treatment has since retired but that the 
veteran had his medical records 
transferred to the North MS Health 
Services.  Please obtain the Rosenweig 
Clinic records from the North MS Health 
Services.

The veteran has indicated that he 
received treatment from the VAMC located 
in Jackson, MS, in October 1998 and at 
the VAMC in Memphis, TN, from 1997 to the 
present.  Please obtain these records.

If the RO is unable to obtain any of the 
evidence identified by the veteran, the 
RO should notify him that the evidence 
could not be obtained in accordance with 
38 C.F.R. § 3.159(e) (2002).

3.  The veteran should be afforded a VA 
Cold Injury Protocol Examination by the 
appropriate specialist to determine if 
veteran's right great toe amputation in 
April 1971 is more likely, less likely or 
as likely as not a residual of any 
exposure to cold experienced by the 
veteran between October and December 
1954.  The examiner is also requested to 
determine if, in the alternative, the 
veteran's diagnosed Buerger's disease is 
more likely, less likely or as likely as 
not a result of his service.  The 
examiner should include his/her medical 
rationale when providing an etiology 
opinion.  If any currently manifested 
disability cannot be medically linked or 
attributed to the veteran's military 
service on a medical scientific basis, 
and without invoking processes relating 
to guesses or judgments based upon mere 
conjecture, the examiner should clearly 
and specifically so specify in the 
examination report.  The claims folder 
should be made available to the examiner 
for review before the examination.
		
4.  The RO should then readjudicate this 
claim.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The veteran need take no action unless 
otherwise notified. However, he hereby is advised that his 
failure to cooperate in being re-examined, if necessary, 
could result in an unfavorable decision concerning his 
appeal. See 38 C.F.R. § 3.655 (2001).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
C.P. RUSSELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

